Exhibit 10.1

EMPLOYMENT AND NON-COMPETITION AGREEMENT

This EMPLOYMENT AND NON-COMPETITION AGREEMENT (this “Agreement”) is made and
entered into as of September 16, 2014 by and between PowerSecure International,
Inc., a Delaware corporation (the “Company”), and Eric Dupont, an individual who
currently resides at the address set forth on the Signature Page (“Employee”).

Recitals:

WHEREAS, Employee is an employee of the Company who has been promoted to an
executive position with the Company;

WHEREAS, the Company desires to continue to employ Employee, and Employee
desires to continue to serve and be employed by the Company, upon the terms and
subject to the conditions set forth herein; and

WHEREAS, in order to protect its good will and its customer relationships, trade
secrets and confidential information, the Company is requiring Employee to enter
into this Agreement and to observe certain restrictive covenants as a condition
to Employee’s continued employment with the Company;

WHEREAS, the Company is willing to make and pay certain special bonuses and
compensation and accommodations to Employee in order to induce Employee to enter
into this Agreement and to agree to, adhere to and perform certain covenants and
agreements herein, including certain restrictive covenants including those
pertaining to non-competition that are vital to protect the legitimate business
interests of the Company, and Employee desires to agree to, adhere to and
perform such covenants and agreements;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements set forth herein, and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Employee, intending to be legally bound hereby, agree as follows:

Section 1. Employment. The Company hereby agrees to continue to employ Employee,
and Employee hereby agrees to continue to serve as an employee of the Company,
upon the terms and subject to the conditions set forth herein.

Section 2. Term of Agreement and At Will Employment.

(a) Term of Agreement. This Agreement shall commence on the date hereof and
shall continue until and expire on the third (3rd) anniversary of the date
hereof, unless earlier terminated in accordance with the provisions of
Section 5. In the event that this Agreement has not been earlier terminated in
accordance with the provisions of Section 5, then the term of this Agreement
shall be automatically extended without further action by the Company or
Employee for additional successive one-year periods unless either party, for any
reason or no reason, shall have given written notice of termination to the other
party no less than 60 days prior to the commencement of any one-year extension
period.



--------------------------------------------------------------------------------

(b) At Will Employment. Notwithstanding the term of this Agreement or any other
provision of this Agreement to the contrary, Employee’s employment with the
Company shall be on an “at will” basis, and may be terminated by either the
Company or Employee at any time and with or without cause or reason, subject to
the terms and conditions set forth in this Agreement. Nothing set forth herein
shall be deemed to create a term of employment for Employee for any period of
time or on any basis other than an “at will” basis. The period of Employee’s
employment hereunder is sometimes hereinafter referred to as the “Employment
Period.”

Section 3. Duties of Employee.

(a) General Duties and Responsibilities. During and throughout the Employment
Period, Employee shall faithfully and diligently, to the best of Employee’s
ability, serve as an employee of the Company, in the position of Executive Vice
President of Finance and Administration and/or such other or additional offices
and positions as shall be designated or appointed to Employee from time to time
by the Board of Directors of the Company (the “Board”), shall have the authority
and shall perform the duties, responsibilities and functions customary for such
offices and positions, and shall have such other authority and shall perform
such other duties, responsibilities and functions as may be reasonably assigned
or delegated to Employee from time to time by the Board or by the Chief
Executive Officer of the Company (the “CEO”). Employee shall report to the CEO,
and Employee shall at all times be subject to the direction, approval and
control of the CEO and the Board in the performance of his duties hereunder.
Employee shall perform Employee’s duties hereunder in accordance with the
policies and procedures of the Company and its Affiliates (as defined herein)
applicable to Employee in effect from time to time, including, without
limitation, policies on business ethics and conduct and policies on insider
trading and the use of non-public information, and in accordance with all
applicable laws and regulations and regulatory requirements. Employee shall
promote the best interests of the Company at all times while employed by the
Company. Employee acknowledges and agrees that Employee may be required or
directed by the Board or the CEO, without additional compensation, to perform
services for one or more subsidiaries or other Affiliates (as defined herein) of
the Company, and agrees to accept such offices or positions with any such
subsidiaries or other Affiliates as the Board or the CEO may reasonably require.

(b) Performance of Services. While employed by the Company, Employee shall
devote Employee’s full time, attention, skill, ability and energy during normal
business hours (and outside such hours when reasonably necessary to perform
Employee’s duties hereunder) exclusively to the business and affairs of the
Company and the performance of Employee’s duties under this Agreement. Employee
shall not, directly or indirectly, render any services of a business, commercial
or professional nature to any Person other than the Company without the prior
written consent of the CEO or the Board; provided, however, that the provisions
of this Section 3(b) shall not preclude Employee from devoting time, ability,
energy and attention outside normal business hours while employed by the Company
to service on the boards of directors of noncompetitive entities and/or
reasonable participation in community, civic, charitable or similar
organizations, or the pursuit of personal legal and financial affairs which do
not interfere or conflict with the performance of Employee’s duties hereunder
and are not adverse to the business or the best interests of the Company.

(c) Base of Employment; Travel. Employee shall perform his services to the
Company based in Wake Forest and Charlotte, North Carolina or such other
location that is mutually agreed upon with the Company; provided, however, that
Employee acknowledges that his employment and positions with the Company and his
duties and responsibilities hereunder will require him to undertake substantial
travel, and Employee hereby agrees to undertake all such travel required in
connection with the business of the Company and the performance of Employee’s
duties hereunder.

 

2



--------------------------------------------------------------------------------

Section 4. Compensation. During the Employment Period, as compensation for the
services to be performed by Employee to the Company hereunder, and as an
inducement to Employee to enter into and to agree to perform, observe and abide
by his covenants and agreements set forth in this Agreement, including but not
limited to the covenants and agreements set forth in Section 6, the Company
shall pay and provide Employee the following:

(a) Base Salary. The Company shall pay Employee an annual base salary equal to
$250,000 (the “Base Salary”), which shall be payable in approximately equal
installments in accordance with the Company’s customary payroll practices.
Employee’s Base Salary may be reviewed by the Board (directly or through its
Compensation Committee) and may be increased at the sole discretion of the Board
(although there is no obligation to do so) based upon whatever factors the Board
deems appropriate (including based on recommendations of the CEO) including, but
not limited to, Employee’s individual performance, the Company’s overall
performance, profitability and prospects and prevailing economic and industry
factors. The term “Base Salary” shall include any such increase(s) in the
future.

(b) Bonuses.

(i) Annual Incentive Bonus. Employee shall be eligible to receive an annual
incentive bonus for each fiscal year of the Company, in a target amount of 35%
and a maximum amount of 70% of his Base Salary, based on the factors and metrics
and on the terms and conditions annually established or otherwise determined or
approved in the sole discretion of the Board (which may include any
recommendations by the CEO). The amount of such annual incentive bonus for each
fiscal year shall be set in the sole discretion of the Board, and there shall be
no minimum or guaranteed bonus amount for any fiscal year.

(ii) General Bonus Programs. Employee may be eligible to participate in other
commission, bonus and profit sharing programs if, and upon such terms as,
determined in the sole discretion of the Board.

(c) Restricted Shares. The Company shall grant to Employee 20,000 shares of
restricted Common Stock, par value $.01 per share, of the Company (the
“Restricted Shares”), which Restricted Shares shall vest in equal annual
installments over a five (5) year period during the Employment Period. The
Restricted Shares shall be subject to the terms and conditions of the Company’s
2008 Stock Incentive Plan, as amended and restated from time to time. The
Company may, in its discretion, grant Employee additional awards of Restricted
Shares, stock options or other equity awards from time to time in the future.

(d) Employee Benefit Plans. Employee shall be eligible to participate in
pension, 401(k), retirement, life, disability and health insurance,
hospitalization, major medical and other employee benefit plans and arrangements
provided to comparable level employees of the Company (as in effect and as
amended from time to time, the “Benefits”). Employee shall be entitled to
participate in all such Benefits to the extent that Employee’s position, tenure,
salary, age, health and other qualifications make Employee eligible to
participate, subject to and on a basis consistent with the terms, rules and
regulations, conditions and overall administration of such plans and
arrangements. Notwithstanding the foregoing sentence, the Company may
discontinue at any time any such Benefits, to the extent permitted by the terms
of such plans or arrangements, and shall not be required to compensate Employee
for the elimination of any such employee benefit plans or arrangements.

 

3



--------------------------------------------------------------------------------

(e) Business Expenses. The Company shall, upon presentment by Employee of
reasonably detailed and appropriate receipts and vouchers therefor, reimburse
Employee for all reasonable, ordinary and necessary out-of-pocket business
expenses incurred by Employee in connection with the performance of Employee’s
duties under this Agreement, provided that such expenses are incurred and
accounted for in accordance with and subject to the normal policies and
procedures of the Company.

(f) Vacation, Holidays and Sick Leave. The Company shall provide Employee with
four weeks of paid vacation, plus holidays and sick days on terms consistent
with comparable level senior employees of the Company.

(g) Automobile Allowance. The Company shall provide to Employee an insured
company-owned or leased vehicle suitable and appropriate for Employee to perform
his duties hereunder, and Employee shall be permitted to use such vehicle for
personal use so long as it is not used for any purpose that violates applicable
law or is detrimental to the Company. In lieu of the foregoing, the Company
shall pay an automobile allowance to Employee of $1,000 per month, or any
alternative arrangement that is acceptable to both parties. The company shall
pay any and all gas and maintenance costs related to the vehicle under either
option.

(h) Clawback. Notwithstanding any other provision of this Agreement to the
contrary, any incentive-based compensation, or any other compensation, paid to
Employee pursuant to this Agreement or under any other arrangement with the
Company, which is subject to recovery under any law, governmental regulation or
stock exchange listing requirement, or pursuant to any compensation policy
adopted by the Company, shall be subject to such deductions, clawback and
recovery as may be required to made pursuant to such law, governmental
regulation, stock exchange listing requirement or policy.

Section 5. Termination of Employment. Employee’s employment hereunder shall
terminate as follows:

(a) Death. Employee’s employment hereunder shall automatically terminate upon
Employee’s death. Upon such event, the Company shall pay to Employee’s
designated beneficiary (or, if none, to Employee’s estate) the pro rata portion
of Employee’s Base Salary and any other accrued but unpaid bonuses or other
compensation through the Date of Termination.

(b) Disability. The Company shall have the right, in its sole discretion, to
terminate Employee’s employment hereunder in the event of Employee’s Disability
(as defined below) upon giving at least 30 days written notice to Employee of
its intention to terminate Employee’s employment. For purposes of this
Agreement, “Disability” means the physical or mental inability of Employee, due
to illness, accident or other incapacity, to effectively perform the essential
functions of Employee’s duties hereunder (with or without reasonable
accommodation), or which results from an incapacity (physical or mental)
determined to be total and permanent by an independent physician mutually agreed
upon by the Company and Employee. Upon such termination of employment, then
Employee shall be entitled to receive only the following: (i) any accrued but
unpaid portion of his Base Salary through the Date of Termination (as defined
below), (ii) any accrued but unpaid bonuses as of the Date of Termination, and
(iii) any Benefits earned, accrued or vested (including under any benefit plans
in which he was participating) as of the Date of Termination, subject to the
terms and conditions of such benefit plans and Benefits, but Employee shall not
attain vested status in any benefit plans or Benefits in which he is not vested
on the Date of Termination (collectively, the “Standard Termination Package”).

 

4



--------------------------------------------------------------------------------

(c) Termination by the Company for Cause.

(i) The Company shall have the right, in its sole discretion, to terminate
Employee’s employment hereunder at any time for Cause (as defined below)
immediately upon giving written notice of termination to Employee specifying the
reason for such termination. Upon the termination of Employee’s employment by
the Company for Cause, then Employee shall be entitled to receive only the
Standard Termination Package.

(ii) For purposes of this Agreement, the term “Cause” shall mean any one or more
of the following:

(A) The failure or refusal by Employee to perform any of his material duties
hereunder, or the breach by Employee of any of his obligations, covenants,
representations, warranties or acknowledgments hereunder, which failure, refusal
or breach remains unremedied or uncured for a period of 30 consecutive days
after specific written notice thereof is given to Employee by or behalf of the
Board or the CEO;

(B) Any act of dishonesty, fraud, breach of fiduciary duty or bad faith by
Employee that is materially detrimental to the Company or that results in
substantial personal enrichment of Employee; or

(C) The conviction of Employee of, or the entering of a guilty plea or a plea of
no contest by Employee with respect to, either a felony, or a misdemeanor that
involves theft, fraud or dishonesty, results in Employee’s imprisonment,
materially impairs Employee’s ability to perform his duties hereunder, or
materially damages the reputation or business of the Company.

(d) Termination by the Company Without Cause. The Company shall have the right,
in its sole discretion, to terminate Employee’s employment hereunder at any time
without Cause, which termination shall be effective upon the giving of written
notice of such termination by the Company to Employee (or at such later date as
the notice provides). In such event, Employee shall be entitled to only the
following: (i) the Standard Termination Package, (ii) a severance in the amount
equal to one time (100%) the sum of his annual Base Salary then in effect plus
the average annual bonus paid by the Company to Employee over the three prior
years (or such lesser period as applicable) (the “Severance Amount”), payable by
the Company to Employee in no less than equal month installments over the 12
month period following the Date of Termination, (iii) for a period of one year
from the Date of Termination, the Company shall pay for, or otherwise provide
for at Company expense, the continuation of the same (if available, and to the
extent not available similar) life, accidental death, disability, medical,
dental and other insurance Benefits in which Employee and his family
participated immediately prior to the Date of Termination, and (iv) any
Restricted Shares referred to in Section 4(b)(iii) that are then unvested shall
vest in full immediately upon the Date of Termination.

(e) Termination by Employee. Employee agrees not to terminate Employee’s
employment hereunder except by giving at least 60 days prior written notice to
the Company, provided that after receipt of such notice the Company shall have
the right to waive all or any portion of such notice period and to set an
earlier Date of Termination by giving written notice thereof to Employee. Upon
such termination of employment by Employee, then Employee shall be entitled to
receive only the Standard Termination Package.

 

5



--------------------------------------------------------------------------------

(f) Compensation Upon Termination of Employment Following a Change in Control.

(i) Amount of Compensation. If, during the Employment Period, a Change in
Control (as defined below) of the Company occurs, and within two years after
such date the Company terminates Employee’s employment without Cause or Employee
terminates Employee’s employment for Good Reason (as defined below), then:

(A) The Company shall pay to Employee in a lump sum in cash within 30 days after
the Date of Termination the aggregate of the following amounts:

 

  (I) any accrued but unpaid portion of his Base Salary as of the Date of
Termination;

 

  (II) any accrued but unpaid bonuses as of the Date of Termination;

 

  (III) the Severance Amount; and

 

  (IV) in the case of compensation previously deferred by Employee, all amounts
of such compensation previously deferred and not yet paid by the Company;

(B) The Company shall, promptly upon submission by Employee of supporting
documentation, pay or reimburse to Employee all costs and expenses paid or
incurred by Employee prior to the Date of Termination; and

(C) For a period of one year after the Date of Termination, Employee and his
family shall be permitted to continue to participate in all life, accidental
death, disability, medical, dental and other insurance plans and Benefits of the
Company. If, despite the provisions of this Section 5(f), benefits shall not be
available under any of such plans because Employee is no longer an employee of
the Company, then the Company itself shall, to the extent necessary, pay or
provide for payment of similar benefits to Employee and/or Employee’s family.

(ii) Definition of Change in Control. For the purpose of this Agreement, a
“Change in Control” of the Company shall be deemed to have occurred only if:

(A) Any person or group (as such terms are used in Sections 13(d)(3) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
acquires the beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of 50% or more of the aggregate
voting power of all classes of the Company’s then outstanding voting securities
entitled to vote generally in the election of directors of the Company; or

 

6



--------------------------------------------------------------------------------

(B) Individuals who, as of any given date, constitute the Board of Directors of
the Company (the “Board” generally, and as of the date hereof, the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
within 12 months after such date, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least three-fifths of the
directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of the Company, as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) shall be, for purposes of this
Agreement, considered as though such individual were a member of the Incumbent
Board; or

(C) Consummation by the Company of a reorganization, merger, combination, or
consolidation, in each case, unless, following such reorganization, merger,
combination, or consolidation, (1) more than 50% of, respectively, the then
outstanding shares of common stock of the corporation or other entity resulting
from such reorganization, merger, combination or consolidation and the aggregate
voting power of the then outstanding voting securities of the resulting
corporation or other entity entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding Common Stock and outstanding voting
securities of the Company immediately prior to such reorganization, merger,
combination, or consolidation, in substantially the same proportion as their
ownership immediately prior to such reorganization, merger, combination, or
consolidation, and (2) at least a majority of the members of the board of
directors of the corporation or other entity resulting from such reorganization,
merger, combination or consolidation were members of the Incumbent Board at the
time of the execution of the initial agreement providing for such
reorganization, merger, combination or consolidation;

(D) Approval by the stockholders of the Company of the sale or other disposition
of all or substantially all of the assets of the Company, other than to a
corporation or other entity with respect to which following such sale or other
disposition the conditions described in clauses (I) and (II) of
Section 5(f)(ii)(C) are satisfied; or

(E) Any other similar event or transaction or series of related events or
transactions as determined by the Board.

(iii) Definition of Good Reason. For the purpose of this Agreement, “Good
Reason” means the occurrence of one of the following that continues for 30
consecutive days after Employee gives notice thereof to the Company:

(A) The assignment to Employee of any position, authority, duties or
responsibilities inconsistent in any respect with Employee’s position
(including, without limitation, status, offices, title and reporting
requirements), authority, duties or responsibilities, as provided hereunder, or
any other action by the Company which results in a diminution in such position,
authority, duties or responsibilities, other than an insubstantial and
inadvertent action which is remedied by the Company promptly after receipt of
notice thereof given by Employee;

(B) Any reduction in Employee’s Base Salary or any material diminution of
Employee’s employee benefits or other elements of compensation or benefits
referred to in Section 4;

 

7



--------------------------------------------------------------------------------

(C) The Company’s requiring Employee to be based at an office location or to
maintain his personal residence other than in Charlotte or Wake Forest, North
Carolina, without Employee’s consent, which may be withheld for any reason;

(D) Any material reduction in the duties, authority or offices of Employee,
without Employee’s consent, which may be withheld for any reason;

(E) Any purported termination by the Company of Employee’s employment other than
as expressly permitted by this Agreement; or

(F) Any other failure by the Company to comply with any provision of this
Agreement, other than an insubstantial and inadvertent failure which is remedied
by the Company within 30 days after receipt of notice thereof given by Employee.

(iv) Legal Expenses. In the event the Company fails to pay any amounts or to
provide any benefits due to Employee under this Section 5(f) within 30 days
after Employee gives the Company written notice thereof, Employee shall be
entitled to commence an action against the Company to recover such amounts due
to him and, if he prevails in the action, shall be entitled to receive his
attorneys fees and expenses in such action.

(g) Date of Termination. For purposes of this Agreement, the term “Date of
Termination” means:

(i) If Employee’s employment terminates as a result of Employee’s death under
Section 5(a), the Date of Termination shall be the date of Employee’s death;

(ii) If Employee’s employment is terminated as a result of Employee’s Disability
under Section 5(b), the Date of Termination shall be the date of termination of
employment specified in the Company’s notice of termination delivered to
Employee in accordance with Section 5(b);

(iii) If the Company terminates Employee’s employment for Cause under
Section 5(c), the Date of Termination shall be the date the Company delivers the
notice of termination to Employee in accordance with Section 5(c).

(iv) If the Company terminates Employee’s employment without Cause under
Section 5(d), the Date of Termination shall be the date of such notice unless a
later date of termination is specified in the Company’s notice of termination
delivered to Employee in accordance with Section 5(d).

(v) If Employee terminates his employment under Section 5(e), the Date of
Termination shall be the date of termination of employment specified in
Employee’s notice of termination delivered to the Company in accordance with
Section 5(e), provided that if the Company exercises its right to set an earlier
date of termination of employment, in accordance with Section 5(e), then the
Date of Termination shall be such earlier date specified by the Company.

(vi) If Employee’s employment is terminated after a Change in Control under
Section 5(f), the Date of Termination shall be the actual date that Employee’s
employment terminates.

 

8



--------------------------------------------------------------------------------

(h) Upon Merger, Acquisition or Change in Control of the Company. Neither this
Agreement nor Employee’s employment hereunder shall terminate solely by reason
of any sale of assets or capital stock of the Company, or any merger or
consolidation or change in control of the Company.

(i) Effect on Equity Awards. The effect of the termination of Employee’s
employment with the Company under this Agreement upon the terms of vesting,
exercise or other terms of any grants of stock options, restricted stock or
other equity awards shall be as specified by the terms and conditions of those
equity awards excepts as otherwise expressly and specifically provided in this
Agreement.

(j) No Further Obligation to Employee. The payments and Benefits required to be
made or provided to Employee pursuant to this Section 5 shall be in full and
complete satisfaction of, and shall constitute the full settlement and release
of the Company by Employee with regard to, all obligations of the Company owed
to Employee pursuant to this Agreement. After the Date of Termination of
Employee’s employment hereunder, the Company shall have no further obligations
to Employee and Employee shall have no right to receive any other or further
compensation or Benefits under this Agreement, except as expressly and
specifically set forth herein.

(k) Survival of Employee’s Section 6 Covenants. Notwithstanding the termination
of Employee’s employment by either the Company or Employee for any reason
whatsoever, the obligations of Employee under Section 6 and the other provisions
of this Agreement related thereto shall survive the termination of Employee’s
employment hereunder and shall remain in full force and effect for the period
provided therein, except as otherwise expressly provided in Section 6.

(l) Release of Claims. Notwithstanding anything to the contrary contained
herein, Employee’s right to receive any Severance Amount and the other amounts
of compensation, bonus or other payments or benefits hereunder after the Date of
Termination shall be conditioned upon Employee’s execution and delivery of a
reasonable and customary release of all claims against the Company and its
subsidiaries and Affiliates and their directors, officers, managers, members,
employees, stockholders, agents and representatives.

(m) Condition of Compliance by Employee. Employee’s right to receive any
Severance Amount and any other post-termination compensation, payments or
Benefits under this Agreement shall be subject to his compliance in all material
respects with the non-competition, non-solicitation and confidentiality
restrictive covenants set forth in Section 6. If Employee fails to comply with
such covenants in any material respect, then (i) Employee shall not be entitled
to any unpaid portion of any Severance Amount or any other post-termination
compensation, payments or Benefits under this Agreement, and (ii) the Company
shall be entitled to seek the return from Employee of any portion of any
Severance Amount or other post-termination compensation and payments and the
value of any Benefits previously received by Employee hereunder. This
Section 5(m) shall not in any manner supersede or limit any other right the
Company has to enforce or seek legal or equitable relief with respect to a
breach or violation by Employee of the covenants set forth in Section 6.

(n) Resignation of Other Positions. Upon the termination of Employee’s
employment hereunder for any reason, Employee agrees that he shall be deemed to
have resigned, effective upon the Date of Termination (unless he resigns earlier
therefrom) from any and all positions that Employee then holds as an officer
and/or director (or other similar position) of the Company or any of its
subsidiaries or other Affiliates.

 

9



--------------------------------------------------------------------------------

(o) Return of Company Property. Immediately upon request, Employee shall return
to the Company (i) all corporate property and equipment in his possession,
custody or control, including without limitation all Company vehicles, credit
cards, telephone call cards, keys, key cards, access cards, pass cards,
identification cards, security devices, computers, laptops and peripheral
devices, equipment, Company-owned cell phones and personal digital assistants,
computer access codes, disks and any other physical or personal property of the
Company that Employee received, prepared, or helped to prepare in connection
with his employment in the same condition as when provided to Employee,
reasonable wear and tear excepted; and (ii) any and all books, records, files,
documents, data, manuals, notes, designs, specifications, diskettes, tapes,
flash or thumb drives or other removable information storage devices, or
materials of any kind, whether written or electronically created or stored, in
Employee’s possession, custody or control which contain, relate to or refer to
any Confidential Information (as defined below) or otherwise relate to the
Company, its products or services, or Employee’s employment with the Company,
including all datasheets, files, memoranda, emails, records, software, disks,
instructional manuals, without retaining any copies, in whole or in part, in any
form or media.

Section 6. Covenants of Employee. Employee acknowledges and agrees that he will
receive significant and substantial compensation, benefits and other
consideration from his employment with the Company under this Agreement, as well
as introductions to, personal experience with, training in and knowledge of the
Company, its business, affairs and operations, the markets, industries and
businesses in which it engages, and third parties with which it conducts
business. In addition, Employee acknowledges and agrees that Employee entering
into the following covenants is a condition to the Company entering into this
Agreement. Moreover, Employee agrees that the covenants set forth in this
Section 6 are necessary and reasonable in order to protect the legitimate
business interests of the Company. Accordingly, in consideration of the
foregoing, to continue to employ Employee and to provide such compensation and
other Benefits to Employee, Employee hereby makes the following covenants to the
Company:

(a) Covenant Not to Compete.

(i) Covenant. So long as he remains employed by the Company and for a period of
one (1) year after the Date of Termination of Employee’s employment hereunder
for any reason whatsoever, whether by the Company or by Employee (such period of
time, commencing with the date of this Agreement, referred to herein as the
“Restricted Period”), Employee shall not, directly or indirectly, alone or in
association with others, whether as owner, shareholder, employee, officer,
director, partner, manager, member, trustee, lender, investor, consultant,
principal, agent, independent contractor, co-venturer or in any other capacity,
(A) engage or participate in any Competing Business (as defined below) in any
Restricted Territory (as defined below), or (B) invest in, have a financial
interest in, be in any other way connected or affiliated with, or render advice
or services to, any Person that is engaged, in whole or in part, in a Competing
Business in any Restricted Territory. Notwithstanding the foregoing, nothing
herein contained shall prevent Employee from acquiring and holding for
investment purposes only up to five percent (5%) of any class of securities of
any company, if such securities are listed or traded on a national securities
exchange or otherwise publicly traded and if Employee is not part of a group
that controls such company.

(ii) Competing Business. For purposes of this Agreement, the phrase “Competing
Business” means and shall be deemed to include (A) any business or activity that
involves researching, developing, engineering, designing, marketing, selling and
servicing products, services

 

10



--------------------------------------------------------------------------------

and technologies related to energy and smart grid solutions for electric
utilities and other industrial, commercial and institutional customers,
including without limitation: (1) designing, manufacturing, installing,
operating, and/or monitoring electric generation equipment, including
distributed generation systems and switchgear systems, (2) designing, building,
upgrading and maintaining infrastructure associated with the grid system, or
(3) designing, manufacturing, installing, operating or otherwise providing
energy solutions to commercial, institutional, industrial or governmental
customers such as LED-based lights and cost-effective energy improvement systems
for general lighting, building controls and other facility upgrades, including
HVAC systems, water systems, and building envelope improvements; (B) any and all
other related lines of businesses conducted by the Company in which Employee is
involved at any time in the last two years of his employment with the Company;
(C) any other business or activity (1) in which Employee would perform duties or
engage in activities involving technology or developments that are the same or
substantially similar to any Inventions (as defined below) that Employee
developed or worked on while employed by the Company, or (2) that may require or
inevitably require, or is reasonably likely to result in, or would otherwise
benefit from, the disclosure by Employee of any trade secrets, proprietary
information or other Confidential Information (as defined below) of the Company;
and (D) any other business that has operations or activities, or relating to
products, services or technologies, that are substantially the same as the
business operations, activities, products, services or technologies of the
Company on the Date of Termination.

(iii) Restricted Territory. For purposes of this Agreement, the phrase
“Restricted Territory” means and shall be deemed to include (A) a 100-mile
radius around the Company’s corporate headquarters, or if Employee’s base of
employment is not at the Company’s headquarters, a 100-mile radius around
Employee’s base of employment; (B) any sales territory assigned to Employee at
any time during the last two years of his employment with the Company; (C) any
county of any State in the United States of America in which the Company is
actively engaged in business or otherwise has material operations at any time
during the last two years of his employment with the Company; and (D) any other
county, state, province or similar territory of any other country, in which the
Company is actively engaged in business or otherwise has material operations at
any time during the last two years of his employment with the Company.

(iv) Interpretation of Covenant. The parties hereto acknowledge and agree that
the scope, duration and area for which the covenant set forth in this
Section 6(a) is to be effective are fair and reasonable and are reasonably
necessary for the protection of the Company, its business and its trade secrets
and Confidential Information, customer relationships and good will, and Employee
hereby waives any objections to or defenses in respect thereof. In the event
that any court of competent jurisdiction determines that any portion of the
scope, time period or restricted area are unreasonable, arbitrary or against
public policy, and that such covenant is to such extent unenforceable, illegal
or invalid, the parties hereto agree that this Section 6(a) shall be deemed
amended, and the court shall have the right to reform this Agreement, to delete
or strike therefrom such provisions or portions determined to be unenforceable,
illegal or invalid so that the remainder of the covenant set forth in this
Section 6(a) shall remain in full force and effect. The parties intend that each
paragraph and subparagraph of this Section 6(a) to be separable and independent
covenants.

(b) Covenant Regarding Disclosure and Use of Confidential Information.

(i) Employee’s Covenant of Non-Disclosure. Employee acknowledges that as a
result of Employee’s employment by the Company, Employee has and will continue
to learn, obtain and have access to confidential and proprietary information
regarding the business and affairs of the

 

11



--------------------------------------------------------------------------------

Company. Employee hereby agrees that at all times while employed by the Company
and thereafter, Employee shall keep and treat as strictly confidential and hold
in confidence all Confidential Information, and Employee shall not, directly or
indirectly, (A) use any Confidential Information for Employee’s own benefit or
for the benefit of any other Person or in any way detrimental to the Company or
its business, or (B) disclose, divulge, furnish, publish, communicate or
otherwise reveal or make available any Confidential Information to any Person in
any manner whatsoever, other than (1) in the furtherance of the Company’s
business to the extent necessary for him to perform his services to and
responsibilities on behalf of the Company prior to the Date of Termination, or
(2) as compelled in order to comply with applicable law or court order, provided
that Employee will provide the Company at least five (5) days’ advance written
notice of any such compelled disclosure and will cooperate with the Company to
minimize the extent of such compelled disclosure.

(ii) Definition of Confidential Information. As used herein, “Confidential
Information” means and includes any and all information, whether in written,
oral, electronic, visual or any other form or medium, which is confidential,
proprietary or otherwise non-public, related to the Company or its business,
affairs, assets, liabilities, properties, technologies, operations, condition
(financial or otherwise), financial results and prospects, including but not
limited to information relating to its finances, practices, procedures,
policies, methods, contracts, agreements and arrangements, lending policies,
pricing policies, price lists and other price information and cost lists and
other cost information; financial plans, strategic plans and initiatives,
business plans, financial and business projections, forecasts and budgets;
marketing, product development and business development plans, strategies and
techniques; financial statements, notes, schedules, reports and other financial
information; the identity and location of and other business information
relating to past, present and prospective customers, clients, vendors,
suppliers, affiliates, debtors, creditors, lenders, employees, consultants,
advisors, agents, distributors, wholesalers, clients and others who have
dealings and business relationships with the Company; contract terms, conditions
and substance; all trade secrets, processes, photographs, graphics, product
specifications, formulas, compositions, samples, inventions, ideas, research and
development; patents, patent applications; copyrights and copyright applications
(in any such case, whether registered or to be registered in the United States
or any foreign country) applied for, issued to or owned by the Company and other
intellectual properties; any and all processes, computer programs and software
(including object code and source codes, database, technologies, engineering or
technical data, drawings, sketches or designs, manufacturing or distribution
methods or techniques); and any other information pertaining to the Company
known to Employee to be confidential, proprietary, secret or otherwise
non-public information. For purposes of this Agreement, the term “Confidential
Information” shall not include information that Employee can demonstrate: (A) is
or becomes generally available to and known by the public on the date of this
Agreement or thereafter, other than due to a direct or indirect disclosure by
Employee in breach of this Agreement, or (B) is disclosed to Employee by a third
party without violating any confidentiality obligation or fiduciary duty on the
part of the disclosing party not to so disclose such information.

(iii) Company Ownership. Employee hereby acknowledges and agrees that, as
between the Company and Employee, all of the Confidential Information, however
documented, whether or not developed, created or modified by Employee, is and
shall remain the exclusive property of the Company.

(iv) Return Upon Termination. Upon the termination of Employee’s employment with
the Company, Employee shall leave with or return to the Company, without making
or retaining any copies, or other records of, all Confidential Information in
his possession or under his control, including all copies, summaries, abstracts
thereof and all memoranda, notes, records, reports, books, letters, customer
lists, manuals and other writings or documents whatsoever pertaining thereto.

 

12



--------------------------------------------------------------------------------

(v) Employee Acknowledgement. Employee acknowledges and agrees that the Company
has invested and continues to invest substantial time, money and other resources
in developing its Confidential Information, that such Confidential Information
provides the Company with a competitive advantage and is of great value to the
Company, and that the restrictions and covenants contained in this Agreement are
reasonable and necessary to protect the Confidential Information and the good
will and legitimate business interests of the Company.

(vi) Third Party Confidential Information. Employee acknowledges that the
Company from time to time may enter into agreements with other Persons that
impose obligations or restrictions on the Company regarding the confidential
nature of the information provided by such other Persons to the Company and its
representatives. Employee acknowledges and agrees that he shall be bound by and
observe all such obligations and restrictions applicable to the Company.

(c) Covenants Regarding Business Relationships.

(i) Non-Solicitation of Company Persons. Employee agrees that during and
throughout the Restricted Period, except when acting on behalf of and in the
interests of the Company, Employee shall not, directly or indirectly,
(A) employ, hire, attempt to hire, recommend for hire, solicit, induce, recruit
or otherwise engage any individual serving as an employee, officer, director,
consultant, contractor or other service provider of the Company at any time
during the Employment Period (whether now or hereafter engaged by the Company)
(“Company Person”), unless such Company Person did not serve in such capacity at
any time during the year prior to such solicitation, (B) cause any Company
Person to (1) terminate such Company’s Person’s employment, service or
engagement with the Company, (2) accept employment or engagement or otherwise
render services to any other Person or business (wherever located, and
regardless of type of business conducted), or (3) interfere with the business of
the Company, or (C) provide or furnish to any other Person any information
(including information about the identity, experience, expertise,
qualifications, special knowledge, personal characteristics, position, duties or
compensation) about any Company Person, other than in the performance of
Employee’s employment as required to further of the Company’s business.

(ii) Non-Solicitation of Customers. Employee agrees that during and throughout
the Restricted Period, except when acting on behalf of and in the interests of
the Company, Employee shall not, directly or indirectly, solicit, contact or
meet with (or attempt to do the same) any clients or customers, or any prospects
known to Employee as of the Date of Termination, of the Company to (A) cease
being, or not to become, a client or customer of the Company, (B) reduce the
amount of their business with or otherwise divert any of their business from the
Company, or (C) become a customer or client of Employee, any Affiliate of
Employee or any other Person, or (D) engage in any Competing Business.

(iii) Non-Interference with Business. Employee agrees that during and throughout
the Restricted Period, except when acting on behalf of and in the interests of
the Company, Employee shall not, directly or indirectly, interfere in any
business relationship between the Company and any other Person, including any
Person who was at any time an employee, consultant, contractor, advisor,
supplier, lender or customer of the Company.

 

13



--------------------------------------------------------------------------------

(iv) Non-Disparagement. Employee shall not, at any time during his employment
with the Company or thereafter, make, publish or otherwise communicate to any
Person or in any public forum any statements, remarks or comments that disparage
the business reputation of the Company or its business, affairs, operations,
assets, properties, customers, suppliers, lenders or prospects, or of any of the
Company’s directors, officers, employees, agents, representatives or Affiliates
or take any actions that are harmful to the Company’s good will with others;
provided, however, that this covenant shall not in any way restrict or impede
Employee from exercising protected rights to the extent such rights cannot be
waived by agreement or from complying with any applicable law or regulation or a
valid order of a court of competent jurisdiction or a governmental or regulatory
agency, provided any statements made by Employee are known to be truthful and
that Employee provides reasonable prior written notice of the same.

(d) Inventions. During and throughout the Restricted Period, Employee shall
disclose, grant and assign to the Company any and all ideas, improvements,
techniques, modifications, processes, inventions, improvements, developments,
discoveries, trade secrets, trademarks, service marks, copyrights, processes,
procedures, techniques, trade names, business plans, writings, computer
software, technical information, works of authorship and other work product
(“Inventions”) that Employee develops, conceives, creates, makes, devises,
discovers, prepares, produces, authors, acquires or acquires knowledge of, while
employed by the Company, either by himself or in conjunction with any other
Person, which (i) arise from, relate to or are useful in the business activities
and operations of the Company at any time prior to the Date of Termination,
(ii) are developed, conceived, created, made, devised, discovered, acquired or
acquired knowledge of by Employee on the Company’s time, premises or equipment,
or using the Company’s property or otherwise in the course of performing his
duties and obligations hereunder, or (iii) are based upon or utilize any
Confidential Information, whether or not the Company obtains a patent,
trademark, service mark, copyright or similar intellectual property rights,
registrations or protections thereupon. Employee hereby agrees that the
Inventions are or shall become and shall remain the sole and exclusive property
of the Company, whether or not the Company obtains a patent, trademark, service
mark, copyright or similar registration or protection thereon. Employee hereby
acknowledges that all of Employee’s writing, works of authorship and other
Intellectual Property are works made for hire and the property of the Company,
including patents, trademarks, service marks, copyrights and other intellectual
property rights pertaining thereto. Employee shall, at the request of the
Company but without any additional compensation or consideration other than any
actual third party expenditures required, render such assistance as the Company
deems necessary or desirable to secure, prosecute or defend the rights of the
Company to the Inventions by patent, trademark, service mark, copyright to
otherwise, including without limitation the assignment, transfer and conveyance
by the Employee to the Company of all of Employee’s right, title and interest in
and to the Inventions.

(e) Prior Employer Information. During Employee’s employment with the Company,
Employee shall not use improperly or disclose any confidential or proprietary
information or trade secrets of any former employers or of their principals,
partners, co-ventures, clients, customers, vendors or suppliers, and Employee
shall not bring onto the premises of the Company any unpublished document or any
property belonging to any such Persons without their prior consent. In addition,
Employee agrees to observe and shall not violate any confidentiality,
non-disclosure, non-competition or proprietary rights agreements to which he is
a party with any former employer.

(f) Employee’s Acknowledgments. Employee acknowledges and agrees that (i) the
Company spends considerable amounts of time, money and effort in developing and
maintaining good will; (ii) the services to be rendered by Employee to the
Company hereunder are of a special and

 

14



--------------------------------------------------------------------------------

unique character; (iii) Employee will obtain knowledge, skills, talents and
abilities relevant to the Company’s business and operations, industry, methods
of doing business and business and marketing strategies by virtue of Employee’s
employment hereunder; (iv) the covenants contained within this Section 6 are
reasonable and necessary in all respects to protect the goodwill, trade secrets,
confidential information and legitimate business interests of the Company, are
essential elements of this Agreement, and that the Company would not have
entered into this Agreement without Employee’s agreement to comply with such
covenants; (v) Employee will not be subject to undue hardship or be unable to
earn a living that is suitable and acceptable to Employee by virtue of
Employee’s full compliance with the covenants in this Section 6; (vi) each and
every term, covenant and restriction in this Section 6 is reasonable and
necessary for the proper protection of the Company’s business; and
(vii) Employee has been advised by the Company that Employee should consult with
independent counsel of Employee’s choice and have such counsel review this
Agreement and render advice thereon to Employee, and Employee has either done so
or voluntarily elected not to do so.

(g) Equitable Relief. Employee hereby acknowledges and agrees that
(i) Employee’s services to be rendered to the Company hereunder and Employee’s
obligations contained in this Section 6 are of special, unique and personal
character which gives them a peculiar value to the Company, (ii) any violation
of these covenants would result in irreparable and immediate harm, damage and
injury to the Company, (iii) the Company cannot be reasonably or adequately
compensated in money damages in an action at law in the event Employee breaches
any obligations under this Section 6, and (iv) the provisions of this Section 6
are reasonable and necessary to protect the legitimate business interests of the
Company. Employee therefore expressly agrees that, in addition to any other
rights or remedies which the Company may have at law or in equity or by reason
of any other agreement, the Company shall be entitled to obtain injunctive and
other equitable relief in the form of temporary, preliminary and permanent
injunctions in the event of any actual or threatened breach of any such
obligation by Employee, and to discontinue any salary, bonus, benefits, or
post-termination payments provided hereunder. Nothing in this Agreement shall be
construed to prohibit the Company from pursuing any other remedy, and Employee
agrees that the aforementioned equitable remedies are in addition to, not in
lieu of, legal remedies, monetary damages or other available forms of relief,
and that the remedies of the Company hereunder are cumulative.

(h) Company. All references to the Company in this Section 6 shall be deemed and
construed to include the Company and its subsidiaries and other Affiliates.

(i) Survival of Covenants. This Section 6, and the other terms and conditions of
this Agreement necessary or appropriate to enforce the covenants of Employee in
Section 6, shall survive, and shall remain in full force and effect after, the
termination of Employee’s employment hereunder.

(j) Severability. The covenants set forth in this Section 6 shall be deemed
severable. In the event that any court determines that any term, condition,
restriction, covenant, provision term, condition, restriction, covenant,
provision or any portion thereof is illegal, invalid or unenforceable in any
circumstance for any reason, then this determination shall not have the effect
on the legality, validity and enforceability thereof under any other
circumstance or of any other term, condition, restriction, covenant, provision
of this Section 6 or of the remainder of the portion thereof, which shall remain
in full force and effect to the greatest extent legal, valid and enforceable.

 

15



--------------------------------------------------------------------------------

Section 7. Representations and Warranties of Employee. Employee represents and
warrants to the Company that (a) Employee has not entered into, is not a party
to, is not bound by, and is not otherwise subject to, any contractual, judicial
or other restriction, arrangement, agreement, covenant or obligation which is,
or which could reasonably be expected to be, breached or violated by or in
conflict or inconsistent with Employee’s execution and delivery of this
Agreement and performance of his duties and obligations hereunder, or with the
rights of the Company hereunder, including but not limited to any agreement with
any former employer relating to or restricting competition or the use or
disclosure of information, and to the knowledge of Employee no other Person has
made any allegation or claim, or threatened to make any allegation or claim, to
the contrary, and (b) Employee is under no physical or mental disability or
incapacity that would hinder the performance of Employee’s duties under this
Agreement.

Section 8. Assistance in Proceedings. At the request and expense of the Company,
upon reasonable notice, Employee shall, at all times during and after his
employment with the Company, furnish such information and assistance the Company
as the Company may reasonably request in connection w with any issue, claim,
suit, action, suit, litigation, arbitration, regulatory or governmental
investigation or other proceeding in which the Company may be involved. If such
a request for assistance occurs after the Date of Termination, then Employee
shall only be required to render such assistance to the Company to the extent
Employee can do so without materially adversely affecting Employee’s other
business obligations.

Section 9. Independent Covenants of Employee. Employee’s covenants in this
Agreement are independent covenants and the existence of any claim by Employee
against the Company under this Agreement or otherwise will not excuse Employee’s
breach or violation of, or waive Employee’s obligation to perform, any covenant
of Employee in this Agreement.

Section 10. Consolidation, Merger or Sale of Assets. Nothing in this Agreement
shall preclude the Company from consolidating with, merging into, or
transferring all or substantially all of its assets to another entity which
assumes all of the Company’s obligations and undertakings hereunder. In such
event, the term “Company,” as used herein, shall mean the Company (as defined
herein), and any such successor or assignee, and Employee’s rights and duties,
including his rights to compensation and the Severance, shall remain in effect
thereafter as in effect prior to such transaction.

Section 11. Employee Acknowledgments; Counsel. Employee acknowledges by
executing this Agreement and delivering it to the Company that (i) Employee has
read all of the terms and conditions of this Agreement, including Employee’s
obligations, covenants, representations and warranties to the Company hereunder;
(ii) Employee understands that the covenants of Employee in Section 6 hereof are
essential elements of this Agreement, and that the Company would not have
entered into this Agreement without Employee’s agreement to comply with such
covenants; (iii) each and every term, covenant and restriction in this Agreement
is reasonable and necessary for the proper protection of the Company’s good will
and legitimate business interests; and (iv) Employee has been advised by the
Company that Employee should consult with independent counsel of Employee’s
choice and have such counsel review this Agreement and render advice thereon to
Employee, and Employee has either done so or voluntarily elected not to do so.

Section 12. Withholding. The Company shall have the right to withhold from any
amounts or payments required to be made by the Company hereunder to Employee any
taxes and other withholding requirements as the Company may reasonably determine
it is required to withhold pursuant to any applicable federal, state or local
law or regulation.

 

16



--------------------------------------------------------------------------------

Section 13. Section 409A. This Agreement is intended to comply with Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”), and shall be
construed and administered in accordance with Section 409A. Notwithstanding any
other provision of this Agreement, payments provided under this Agreement may
only be made upon an event and in a manner that complies with Section 409A or an
applicable exemption therefrom. To the extent either party hereto reasonably
determines that any provision of this Agreement would subject Employee to the
excise tax under Section 409A, then the parties agree in good faith to cooperate
to reform this Agreement in a manner that would avoid or minimize the imposition
of such excise tax on Employee while preserving any affected benefit or payment,
to the extent reasonably practicable. To the extent any payment hereunder
required to be made to Employee on account of his separation of service is
properly treated as deferred compensation subject to Section 409A, such payment
shall be delayed until the first business day after the expiration of six months
from the Date of Termination, at which time the Company shall make a single
payment in amount equal to the aggregate amount of payments so delayed.
Notwithstanding the foregoing, the Company makes no representation or warranty
that the payments and benefits provided under this Agreement comply with
Section 409A and in no event shall the Company be liable for all or any portion
of any taxes, penalties, interest or other expenses that may be incurred by
Employee on account of non-compliance with Section 409A.

Section 14. General Provisions.

(a) Governing Law; Forum. This Agreement shall in all respects be governed by,
and construed in accordance with, the internal substantive laws of the State of
Delaware, without giving effect to any conflict or choice of law principles or
rules. Any action, suit or other proceeding seeking to enforce any right,
remedy, obligation, duty, covenant or provision of, or arising out of, this
Agreement may be brought and entered against either party hereto in any federal
or state court of the State of North Carolina or of the United States located in
the State of North Carolina. Each party hereto irrevocably submits to the
personal jurisdiction of any such court and irrevocably waives, to the fullest
extent of the law, any objection that it may now or hereafter have to the laying
of venue in any such court and any claim that such action, suit or proceeding
has been brought in an inconvenient forum.

(b) Amendment. This Agreement may not be amended or modified in whole or in part
in any manner except in a writing which makes reference to this Agreement
executed by both parties hereto.

(c) Assignment. Neither the Agreement, nor any rights, obligations or duties
hereunder, may be assigned or delegated by either party hereto without the prior
written consent of the other party hereto; provided, however, that this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the Company upon any sale of all or substantially all of the
Company’s stock or assets, or upon any merger, consolidation or reorganization
of the Company with or into any other Person. As used in this Agreement, the
term “Company” shall be deemed to refer to any such successor or assign of the
Company referred to in the preceding sentence.

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns.

 

17



--------------------------------------------------------------------------------

(e) Entire Agreement.

(i) This Agreement sets forth the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof and supersedes in their
entirety all prior and contemporaneous written and oral agreements,
arrangements, understandings, negotiations, communications, covenants,
representations and warranties among the parties or their Affiliates relating to
the subject matter hereof, including but not limited to that certain Employment
and Non-Competition Agreement between Employee and PowerSecure, Inc. and any
other offer letters or employment-related agreements.

(ii) Employee acknowledges that from time to time, the Company may establish,
maintain or distribute the employee manuals or handbooks or personnel policy
manuals, and Employees or other representatives of the Company may make written
or oral statements relating to personal policies and procedures. Such manuals,
handbooks and statements are intended only for general guidance. No policies,
procedures or statements of any nature by or on behalf of the Company (whether
written or oral, and whether or not contained in any the employee manual or
handbook or personnel policy manual), and no acts or practices of any nature,
shall be construed to modify this Agreement.

(f) Notices. Any and all notices, demands, requests, elections and other
communications required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given (i) upon personal delivery;
(ii) upon confirmation of receipt when sent by facsimile transmission; (iii) one
business day after deposit during normal business hours with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt; (iv) five business days after being sent by first class
(certified or registered) mail, postage prepaid, return receipt requested, in
each case to the following addresses:

If to the Company:

PowerSecure International, Inc.

1609 Heritage Commerce Court

Wake Forest, North Carolina 27587

Attention: Sidney Hinton

Telephone: (919) 453-1750

Facsimile: (919) 453-1768

Email: shinton@powersecure.com

With copies to:

Kegler, Brown, Hill & Ritter Co., L.P.A.

65 E. State Street, Suite 1800

Columbus, Ohio 43215

Attention: Paul R. Hess, Esq.

Telephone: (614) 462-5400

Facsimile: (614) 464-2634

Email: phess@keglerbrown.com

If to Employee:

To the Employee at the address set forth on the Signature Page

 

18



--------------------------------------------------------------------------------

Either party hereto may send any notice, demand, request, election or other
communication to the intended recipient at its address set forth above using any
other means (such as expedited courier, messenger service, telecopy, telex,
ordinary mail or electronic mail), but no such notice, demand, request or other
communication shall be deemed to have been given until it is actually received
by the recipient. Either party hereto may change its or his designated address
by giving written notice to all other parties.

(g) Waiver. The obligations of either party hereunder may be waived only with
the written consent of the party or parties entitled to the benefits the
obligations so involved. Any waiver of a breach or violation of or default under
any provision of this Agreement shall not be construed or operate as, or
constitute, a waiver of any other or subsequent breach or violation of or
default under that provision or any other provision of this Agreement. The
failure of either party to insist upon strict compliance with any provision of
this Agreement on any one or more occasions shall not be construed or operate
as, or constitute, a continuing waiver of, or an estoppel of that party’s right
to insist upon strict compliance with, that provision or any other provision of
this Agreement.

(h) Severability. It is the desire and intend of the parties that the provisions
of this Agreement be enforced to the fullest extent permissible under the laws
and public polices applied in each jurisdiction in which enforcement is sought.
Accordingly, if any term or provision of this Agreement is determined to be
illegal, invalid or unenforceable in any circumstance, then (i) such term or
provision shall be modified or restricted to the extent necessary to make such
term or provision valid binding and enforceable in such circumstance so as to
give it the maximum effect permitted under applicable law, or if such term or
provision cannot be so modified or restricted, then such provision shall be
deemed to be stricken and excised from this Agreement, (ii) all other terms and
provisions of this Agreement shall remain in full force and effect binding on
the parties hereto, and (iii) and the application of such term or provision to
any other circumstance shall not be affected but shall remain in full force and
effect binding on the parties hereto.

(i) Non-Reliance on Other Parties. Except for statements expressly set forth in
this Agreement, no party hereto has made any statement or representation to any
other party regarding a fact relied on by the other party in entering into this
Agreement, and no party has relied on any statement, representation or promise
of any other party, or of any representative for any other party, in executing
this Agreement in making the agreements provided for in this Agreement.

(j) Construction. Employee and the Company have each participated in the
drafting and preparation of this Agreement and have had a reasonable and
sufficient opportunity to review this Agreement and in fact have reviewed this
Agreement. Accordingly, in the event an ambiguity or question or intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring either party hereto by virtue of the authorship of any of the
provisions of this Agreement, and any ambiguities in construction shall not be
resolved against the drafting party.

(k) Counterparts. This Agreement may be executed in any number of counterparts
(including counterparts executed by less than all parties hereto), each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

19



--------------------------------------------------------------------------------

(l) Headings. The headings used herein are solely for convenience of reference
and shall not be given any effect in the construction or interpretation of this
Agreement.

(m) Remedies Cumulative. No remedy conferred upon either party to this Agreement
is intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and in addition to any other remedy given hereunder or now
or hereafter existing at law or in equity.

(n) Further Assurances. The parties hereto agree to take or cause to be taken
all actions, which are necessary, convenient or desirable in order to effectuate
the covenants, rights and obligations contemplated by this Agreement.

(o) Interpretation of Certain Provisions. Except as otherwise expressly provided
herein, as used in this Agreement:

(i) Any reference to any federal, state, local or foreign statute or law shall
be deemed also to include a reference to all rules and regulations promulgated
thereunder.

(ii) The term “including” means “including, without limitation”.

(iii) The term “Entity” means and includes a corporation, partnership (general
or limited), limited liability company, joint venture, trust, association,
unincorporated organization, governmental or regulatory body or authority, or
any other form of business or entity.

(iv) The term “Person” means and includes an individual and an Entity.

(v) The term “Affiliate” means and includes, with respect to any Person, any
other Person that directly or indirectly controls, is controlled by or is under
common control with such Person, where the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or polices of such Person, whether through the ownership of voting
securities, by contract or otherwise.

(vi) The number and gender of each noun and pronoun and the terms “Person” and
“Persons” and the like shall be construed to mean such number and gender as the
context, the circumstances or its antecedent may require.

(vii) The terms “hereof”, “herein”, “hereunder” and words of similar import
refer to this Agreement as a whole, and not to any Section, subsection or clause
of this Agreement.

(viii) Each reference to a Section means such Section of this Agreement.

*    *    *    *    *    *     *    *    *    *

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Employment and Non-Competition Agreement has been
executed and delivered by or on behalf the parties hereto, effective as of the
date first above written.

 

THE COMPANY: POWERSECURE INTERNATIONAL, INC. By:   /s/ Sidney Hinton   Sidney
Hinton, President and CEO EMPLOYEE: /s/ Eric Dupont Eric Dupont Address For
Notice Purposes:   Street Address   City, State and Zip Code   Telephone Number
  Email

 

21